FLEETCOR TECHNOLOGIES, INC.
AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN

Amended and Restated as of February 7, 2018

TABLE OF CONTENTS



    § 1. BACKGROUND AND PURPOSE 1



    § 2. DEFINITIONS 1

                    2.1    
Affiliate
    1     2.2    
Board
    1     2.3    
Cause
    1     2.4    
Certificate
    2     2.5    
Change in Control
    2     2.6    
Code
    3     2.7    
Committee
    4     2.8    
Company
    4     2.9    
Director
    4     2.10    
Fair Market Value
    4     2.11    
Good Reason
    4     2.12    
ISO
    5     2.13    
Key Employee
    5     2.14    
1933 Act
    5     2.15    
1934 Act
    5     2.16    
Net Option Exercise
    5     2.17    
Non-ISO
    5     2.18    
Option
    5     2.19    
Option Certificate
    5     2.20    
Option Price
    5     2.21    
Parent
    5     2.22    
Plan
    6     2.23    
Protection Period
    6     2.24    
Rule 16b-3
    6     2.25    
SAR Value
    6     2.26    
Stock
    6     2.27    
Stock Appreciation Right
    6     2.28    
Stock Appreciation Right Certificate
    6     2.29    
Stock Grant
    6     2.30    
Stock Grant Certificate
    6     2.31    
Subsidiary
    6     2.32    
Ten Percent Shareholder
    6  



    § 3. SHARES AND GRANT LIMITS 6

                    3.1    
Shares Reserved
    6     3.2    
Source of Shares
    7     3.3    
Reduction and Restoration of Shares Reserved
    7     3.4    
Use of Proceeds
    7     3.5    
Grant Limits
    7     3.6    
Minimum Vesting Period
    8  



    § 4. EFFECTIVE DATE 8



    § 5. COMMITTEE 8



    § 6. ELIGIBILITY 9



    § 7. OPTIONS 9

                    7.1    
Committee Action
    9     7.2    
Option Certificate
    9     7.3    
$100,000 Limit
    9     7.4    
Option Price
    9     7.5    
Payment
    10     7.6    
Exercise
    10  



    § 8. STOCK APPRECIATION RIGHTS 10

                    8.1    
Committee Action
    10     8.2    
Terms and Conditions
    11     8.3    
Exercise
    11  



    § 9. STOCK GRANTS 12

                    9.1    
Committee Action
    12     9.2    
Conditions
    12     9.3    
Dividends, Creditor Status and Voting Rights
    13     9.4    
Satisfaction of Forfeiture Conditions
    14     9.5    
Performance Goals for Income Tax Deduction
    14  



    § 10. NON-TRANSFERABILITY 15



    § 11. SECURITIES REGISTRATION 16



    § 12. LIFE OF PLAN 16



    § 13. ADJUSTMENT 16

                    13.1    
Capital Structure
    17     13.2    
Shares Reserved
    17     13.3    
Transactions Described in § 424 of the Code
    17     13.4    
Fractional Shares
    18  



    § 14. CHANGE IN CONTROL 18

                 
14.1
  No Continuation or Assumption of Plan or Grants/Terms of Certificate     18  
14.2
  Continuation or Assumption of Plan or Grants     18  



    § 15. AMENDMENT OR TERMINATION 19



    § 16. MISCELLANEOUS 19

                    16.1    
Shareholder Rights
    19     16.2    
No Contract of Employment
    19     16.3    
Tax Withholding
    19     16.4    
Construction
    20     16.5    
Other Conditions
    20     16.6    
Rule 16b-3
    20     16.7    
Coordination with Employment Agreements and Other Agreements
    20     16.8    
Section 409A
    20  

§ 1.

BACKGROUND AND PURPOSE

FleetCor Technologies, Inc. (the “Company”) previously adopted the FleetCor
Technologies, Inc. 2010 Equity Compensation Plan (the “2010 Plan”), which became
effective upon the completion of the initial public offering of the Company’s
common stock. The 2010 Plan was subsequently amended and restated effective
May 30, 2013 (the “2013 Plan”), pursuant to which the number of shares of Stock
available for future grants was increased from 6,750,000 shares to 13,250,000
shares. On December 20, 2017, the Board amended and restated the 2013 Plan,
establishing the FleetCor Technologies, Inc. Amended and Restated 2010 Equity
Compensation Plan as set forth in this document (the “Plan”). The Board amended
and restated the Plan to (i) increase the number of shares of Stock available
for issuance of future grants by 3,500,000 shares and (ii) make certain other
changes as set forth herein.

The purpose of this Plan is to promote the interests of the Company and its
shareholders by authorizing the Committee to grant Options and Stock
Appreciation Rights and to make Stock Grants to Key Employees and Directors in
order (1) to attract and retain Key Employees and Directors, (2) to provide an
additional incentive to each Key Employee or Director to work to increase the
value of Stock and (3) to provide each Key Employee or Director with a stake in
the future of the Company to align their interests with those of the Company’s
shareholders.

§ 2.

DEFINITIONS

2.1 Affiliate—means any organization (other than a Subsidiary) that would be
treated as under common control with the Company under § 414(c) of the Code if
“50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.

2.2 Board—means the Board of Directors of the Company.

2.3 Cause—means, unless otherwise provided in a Key Employee’s employment
agreement, the occurrence of any of the following:

(a) Key Employee is convicted of, or pleads guilty to, any felony or any
misdemeanor involving fraud, misappropriation or embezzlement, or Key Employee
confesses or otherwise admits to the Company, any of its subsidiaries or
affiliates, any officer, agent, representative or employee of the Company or one
of its subsidiaries or affiliates, or to a prosecutor, or otherwise publicly
admits, to committing any action that constitutes a felony or any act of fraud,
misappropriation, or embezzlement; or

(b) there is any material act or omission by Key Employee involving malfeasance
or gross negligence in the performance of Key Employee’s duties to the Company
or any of its subsidiaries or affiliates to the material detriment of the
Company or any of its subsidiaries or affiliates; or

(c) Key Employee breaches in any material respect any other material agreement
or understanding between Key Employee and the Company in effect as of the time
of such termination; or

(d) a previous employer of Key Employee shall commence against Key Employee
and/or the Company an action, suit, proceeding or demand arising from an alleged
violation of a non-competition or other similar agreement between Key Employee
and such previous employer.

provided, however, that no such act or omission or event shall be treated as
“Cause” under this definition unless the Committee determines reasonably and in
good faith that “Cause” does exist under the Plan.

2.4 Certificate—means, as applicable, an Option Certificate, a Stock
Appreciation Right Certificate or a Stock Grant Certificate.

2.5 Change in Control—means any one of the following events or transactions:

(a) the sale by the Company of all or substantially all of its assets or the
consummation by the Company of any merger, consolidation, reorganization, or
business combination with any person, in each case, other than in a transaction:

(i) in which persons who were shareholders of the Company immediately prior to
such sale, merger, consolidation, reorganization, or business combination own,
immediately thereafter, (directly or indirectly) more than 50% of the combined
voting power of the outstanding voting securities of the purchaser of the assets
or the merged, consolidated, reorganized or other entity resulting from such
corporate transaction (the “Successor Entity”);

(ii) in which the Successor Entity is an employee benefit plan sponsored or
maintained by the Company or any person controlled by the Company; or

(iii) after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Board at the time of the action of the
Board approving the transaction (or whose nominations or elections were approved
by at least 2/3 of the members of the Board at that time);

(b) the acquisition directly or indirectly by any “person” or “group” (as those
terms are used in Sections 13(d), and 14(d) of the 1934 Act, including without
limitation, Rule 13d-5(b)) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the 1934 Act) of securities entitled to vote generally in the
election of directors (“voting securities”) of the Company that represent 30% or
more of the combined voting power of the Company then-outstanding voting
securities, other than:

(i) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company;

(ii) an acquisition of voting securities by the Company or a person owned,
directly or indirectly, by the holders of at least 50% of the voting power of
the Company then outstanding securities in substantially the same proportions as
their ownership of the stock of the Company;

(iii) an acquisition of voting securities from the Company; or

(iv) an acquisition of voting securities pursuant to a transaction described in
§ 2.5(a) that would not be a Change in Control under § 2.5(a); and

for purposes of clarification, an acquisition of the Company’s securities by the
Company that causes the Company voting securities beneficially owned by a person
or group to represent 30% or more of the combined voting power of the Company’s
then-outstanding voting securities is not to be treated as an “acquisition” by
any person or group for purposes of this § 2.5(b);

(c) the Incumbent Directors (as defined hereafter) cease for any reason (other
than ordinary course events, such as death or retirement situations), to
constitute at least a majority of the members of the Board. “Incumbent
Directors” means (x) the members of the Board on the Effective Date, (y) any
director whose election or nomination as director was approved by a vote of at
least 2/3 of the Incumbent Directors in office at the time of such vote, and
(z) any director serving on the Board as a result of the consummation of a
transaction described in § 2.5(a) that would not be a Change in Control under §
2.5(a); provided, however, that no director will constitute an Incumbent
Director if their initial assumption of office occurred as a result of an actual
or threatened (a) election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person or group other than the Board or (b) tender offer,
merger, sale of substantially all of the Company’s assets, consolidation,
reorganization, or business combination that would be a Change in Control under
§ 2.5(a) on the consummation thereof.

(d) the approval by the Company’s shareholders of a liquidation or dissolution
of the Company other than in connection with a transaction described in § 2.5(a)
that would not be a Change in Control thereunder.

Except as otherwise specifically defined in this § 2.5, the term “person” means
an individual, corporation, partnership, trust, association or any other entity
or organization.

2.6 Code—means the Internal Revenue Code of 1986, as amended.

2.7 Committee—means the Compensation Committee of the Board or a subcommittee of
such Compensation Committee, which committee or subcommittee shall have at least
2 members, each of whom shall be appointed by and shall serve at the pleasure of
the Board and shall come within the definition of a “non-employee director”
under Rule 16b-3 and, with respect to Stock Grants granted prior to November 2,
2017 which were intended to qualify as “performance-based compensation” under §
162(m) of the Code, as amended by the Tax Cuts and Jobs Act, an “outside
director” under § 162(m) of the Code.

2.8 Company—means FleetCor Technologies, Inc. and any successor to FleetCor
Technologies, Inc.

2.9 Director—means any member of the Board who is not an employee of the Company
or a Parent or Subsidiary or affiliate (as such term is defined in Rule 405 of
the 1933 Act) of the Company.

2.10 Fair Market Value—means for any date (a) the closing price for a share of
Stock on the New York Stock Exchange on such date as reported by The Wall Street
Journal or, if The Wall Street Journal no longer reports such closing price,
(b) such closing price as reported by a financial network or newspaper or trade
journal selected by the Committee or, if no such closing price is available on
such date, (c) such closing price as so reported in accordance with § 2.10(a)
for the immediately preceding business day, or, if no newspaper or trade journal
reports such closing price or if no such price quotation is available, (d) the
current fair market value of a share of Stock that the Committee acting in good
faith determines through the reasonable application of a reasonable valuation
method which takes into consideration in applying its methodology all available
information material to the value of the Company, considering factors including
(as applicable) (1) the value of the Company’s tangible and intangible assets,
(2) the present value of the Company’s anticipated future cash-flows, (3) the
market value of equity interests in similar companies engaged in trades or
businesses substantially similar to those engaged in by the Company, the value
of which can be readily determined through nondiscretionary, objective means
(such as through trading prices on an established securities market or an amount
paid in an arms-length private transaction), (4) recent arm’s length
transactions involving the sale or transfer of shares of Stock, and (5) other
relevant factors such as control premiums or discounts for lack of marketability
and whether the valuation method is used for other purposes that have a material
economic effect on the Company, the holders of Stock or the Company’s creditors.

2.11 Good Reason—means, unless otherwise provided in a Key Employee’s employment
agreement, Option Certificate, Stock Appreciation Right Certificate or Stock
Grant Certificate or unless the Committee provides otherwise in connection with
a Change in Control:

(a) any significant reduction by the Company of the Key Employee’s authority,
duties, titles or responsibilities; provided, however, a change in the Key
Employee’s title that is not accompanied by a significant reduction in the Key
Employee’s duties or responsibilities shall not satisfy this § 2.11(a);

(b) a significant reduction by the Company in the Key Employee’s base salary or
bonus opportunity unless such reduction is part of a reduction that is applied
on a uniform basis to similarly situated employees; or

(c) any material breach by the Company of any other provision of its agreement
with the Key Employee;

provided, however,

(d) Good Reason shall not exist unless the Key Employee shall first give written
notice of the facts and circumstances providing Good Reason to the Company and
shall allow the Company no less than twenty (20) days to remedy, cure or rectify
the situation giving rise to Good Reason; and

(e) the Company’s failure to continue the Key Employee’s appointment or election
as a director or officer of any of its Affiliates shall not constitute Good
Reason.

2.12 ISO—means an option granted under this Plan to purchase Stock which is
intended to satisfy the requirements of § 422 of the Code.

2.13 Key Employee—means an employee of the Company or any Subsidiary or Parent
or Affiliate to whom the Committee decides for reasons sufficient to the
Committee to make a grant under this Plan.

2.14 1933 Act—means the Securities Act of 1933, as amended.

2.15 1934 Act—means the Securities Exchange Act of 1934, as amended.

2.16 Net Option Exercise—means the exercise of an Option under § 7.5 pursuant to
a cashless exercise procedure which results in the issuance of a number of
shares of Stock comparable to the number of shares of Stock which would have
been issued pursuant to the exercise of a Stock Appreciation Right which covered
the same number of shares of Stock as the Option and had an SAR Value equal to
the Option Price under such Option.

2.17 Non-ISO—means an option granted under this Plan to purchase Stock which is
intended to fail to satisfy the requirements of § 422 of the Code.

2.18 Option—means an ISO or a Non-ISO which is granted under § 7.

2.19 Option Certificate—means the certificate (whether in electronic or written
form) which sets forth the terms and conditions of an Option.

2.20 Option Price—means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.

2.21 Parent—means any corporation which is a parent corporation (within the
meaning of § 424(e) of the Code) of the Company.

2.22 Plan—means this FleetCor Technologies, Inc. 2010 Equity Compensation Plan
as effective in accordance with § 4 and as amended from time to time thereafter
in accordance with § 15.

2.23 Protection Period shall mean the two (2) year period which begins on the
date of a Change in Control.

2.24 Rule 16b-3—means the exemption under Rule 16b-3 to Section 16(b) of the
1934 Act or any successor to such rule.

2.25 SAR Value—means the value assigned by the Committee to a share of Stock in
connection with the grant of a Stock Appreciation Right under § 8.

2.26 Stock—means the common stock of the Company.

2.27 Stock Appreciation Right—means a right which is granted under § 8 to
receive the appreciation in a share of Stock.

2.28 Stock Appreciation Right Certificate—means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Stock
Appreciation Right which is not granted as part of an Option.

2.29 Stock Grant—means a grant under § 9 which provides exclusively for the
issuance of shares of Stock.

2.30 Stock Grant Certificate—means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of a Stock Grant.

2.31 Subsidiary—means a corporation which is a subsidiary corporation (within
the meaning of § 424(f) of the Code) of the Company.

2.32 Ten Percent Shareholder—means a person who owns (after taking into account
the attribution rules of § 424(d) of the Code) more than ten percent of the
total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.

§ 3.

SHARES AND GRANT LIMITS

3.1 Shares Reserved. Subject to § 13, the number of shares of Stock reserved for
issuance under this Plan shall be increased by 3,500,000 shares (the “Share
Increase”), which will increase the number of shares authorized under the 2013
Plan from 13,250,000 shares (the “2013 Share Pool”) to 16,750,000 shares. For
sake of clarity, the shares of Stock available for issuance under the Plan shall
be reduced by the number of shares of Stock issued or issuable pursuant to
awards granted under the 2010 Plan or 2013 Plan prior to the Effective Date. No
more than 3,194,550 shares shall (subject to § 13) be granted as Stock Grants
from the 2013 Share Pool. All shares available for issuance under this Plan
shall be available for issuance pursuant to ISOs.

3.2 Source of Shares. The shares of Stock described in § 3.1 shall be reserved
to the extent that the Company deems appropriate from authorized but unissued
shares of Stock and from shares of Stock which have been reacquired by the
Company.

3.3 Reduction and Restoration of Shares Reserved. All shares of Stock reserved
for issuance under § 3.1 shall remain available for issuance under this Plan
until issued pursuant to the exercise of an Option or a Stock Appreciation Right
or issued pursuant to a Stock Grant; provided,

(a) any shares which are issued pursuant to a Stock Grant and which thereafter
are forfeited shall again be available for issuance under § 3.1;

(b) any shares of Stock issued or otherwise used to satisfy a tax withholding
obligation under § 16.3 shall no longer be available for issuance under § 3.1;

(c) any shares of Stock which are tendered to the Company to pay the Option
Price of an Option or which are tendered to the Company in satisfaction of any
condition to a Stock Grant shall not be added to the shares of Stock reserved
for issuance under § 3.1;

(d) the number of shares of Stock reserved for issuance under § 3.1 shall be
reduced on a share-by-share basis for each share of Stock issued in connection
with the exercise of a Stock Appreciation Right or an Option or (subject to
§ 3.3(a)) pursuant to a Stock Grant;

(e) any shares of Stock that were subject to a stock-settled Stock Appreciation
Right that were not issued upon the exercise of such Stock Appreciation Right
shall not be added to the shares of Stock reserved for issuance under § 3.1; and

(f) any shares of Stock that are purchased by the Company with proceeds from the
exercise of an Option shall not be added to the shares of Stock reserved for
issuance under § 3.1.

3.4 Use of Proceeds. The proceeds which the Company receives from the sale of
any shares of Stock under this Plan shall be used for general corporate purposes
and shall be added to the general funds of the Company.

3.5 Grant Limits.

(a) Subject to § 13, no Key Employee in any calendar year shall be granted
Options, Stock Appreciation Rights, and/or Stock Grants which in the aggregate
are with respect to more than 1,000,000 shares of Stock (i.e., the number of
shares of Stock that may be purchased pursuant to Options granted to a Key
Employee in any calendar year, plus the number of shares of Stock with respect
to which Stock Appreciation Rights granted to a Key Employee in any calendar
year are based, plus the number of shares of Stock granted to a Key Employee in
any calendar year pursuant to a Stock Grant shall not, in the aggregate, exceed
1,000,000).

(b) During the 2018 and 2019 calendar years, no Options, Stock Appreciation
Rights or Stock Grants may be granted from the Share Increase to the Company’s
current Chief Executive Officer, Ron Clarke.

(c) No Director in any calendar year shall be granted Options, Stock
Appreciation Rights and/or Stock Grants which have an aggregate fair value in
excess of $500,000, determined under applicable accounting standards as of the
date of grant.

3.6 Minimum Vesting Period. Any Option, Stock Appreciation Right or Stock Grant
granted by the Committee after the Effective Date under the Plan shall be
subject to a minimum vesting period of not less than one year from the date the
Option, Stock Appreciation Right or Stock Grant is awarded; provided, however,
that the foregoing minimum vesting period shall not apply in connection with
(a) a Change in Control, (b) a key employee terminating employment due to death
or disability or a director ceasing service due to death or disability, (c) a
substitute award granted in connection with a transaction pursuant to § 13.3
that does not reduce the vesting period of the award being replaced, or
(d) Options, Stock Appreciation Rights or Stock Grants, which in aggregate cover
a number of shares of Stock not to exceed five (5%) of the total number of
shares of Stock available under the Plan as of the Effective Date. For the
purposes hereof, “disability” shall mean a physical or mental incapacity which
impairs the individual’s ability to substantially perform his or her duties for
a period of one hundred eighty (180) days, as determined by the Committee based
on information provided to it.

§ 4.

EFFECTIVE DATE

The Plan shall become effective on the date on which the Plan is approved by the
stockholders of the Company (the “Effective Date”).

§ 5.

COMMITTEE

This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Key Employee or Director and on each other person
directly or indirectly affected by such action. Furthermore, the Committee as a
condition to making any grant under this Plan to any Key Employee or Director
shall have the right to require him or her to execute an agreement which makes
the Key Employee or Director subject to non-competition provisions and other
restrictive covenants which run in favor of the Company.

§ 6.

ELIGIBILITY

Only Key Employees who are employed by the Company or a Subsidiary or Parent
shall be eligible for the grant of ISOs under this Plan. All Key Employees and
all Directors shall be eligible for the grant of Non-ISOs and Stock Appreciation
Rights and for Stock Grants under this Plan.

§ 7.

OPTIONS

7.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to grant Options to Key Employees and to Directors under this Plan
from time to time to purchase shares of Stock, and Options may be granted for
any reason the Committee deems appropriate, including as a substitute for
compensation otherwise payable in cash.

7.2 Option Certificate. Each grant of an Option shall be evidenced by an Option
Certificate, and each Option Certificate shall set forth whether the Option is
an ISO or a Non-ISO and shall set forth such other terms and conditions of such
grant as the Committee acting in its absolute discretion deems consistent with
the terms of this Plan; however, (a) if the Committee grants an ISO and a
Non-ISO to a Key Employee on the same date, the right of the Key Employee to
exercise the ISO shall not be conditioned on his or her failure to exercise the
Non-ISO and (b) no Option Certificate shall provide for the automatic grant of
any new Option upon the exercise of an Option subject to such Option
Certificate.

7.3 $100,000 Limit. No Option shall be treated as an ISO to the extent that the
aggregate Fair Market Value of the Stock subject to the Option which would first
become exercisable in any calendar year exceeds $100,000. Any such excess shall
instead automatically be treated as a Non-ISO. The Committee shall interpret and
administer the ISO limitation set forth in this § 7.3 in accordance with
§ 422(d) of the Code, and the Committee shall treat this § 7.3 as in effect only
for those periods for which § 422(d) of the Code is in effect.

7.4 Option Price. The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date the
Option is granted; provided, however, if the Option is an ISO granted to a Key
Employee who is a Ten Percent Shareholder, the Option Price for each share of
Stock subject to such ISO shall be no less than 110% of the Fair Market Value of
a share of Stock on the date such ISO is granted. The Committee shall not
(except in accordance with § 13 and § 14) take any action absent the approval of
the Company’s shareholders (whether through an amendment, a cancellation, making
replacement grants or exchanges or any other means) to directly or indirectly
reduce the Option Price of any outstanding Option or to make a tender offer for
any Option if the Option Price for such Option on the effective date of such
tender offer exceeds the then Fair Market Value of a share of Stock subject to
such Option.

7.5 Payment. The Option Price shall be payable in full upon the exercise of any
Option and, at the discretion of the Committee, an Option Certificate can
provide for the payment of the Option Price either in cash, by check, in Stock
or through any cashless exercise procedure which is acceptable to the Committee,
including a Net Option Exercise, or in any combination of such forms of payment.
Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date action acceptable to the Committee is taken to tender
such Stock to the Committee or its delegate.

7.6 Exercise.

(a) Vesting. Subject to the minimum vesting requirements of Section 3.6, the
Committee may condition the right to exercise an Option on the satisfaction of a
service requirement or a performance requirement or on the satisfaction of more
than one such requirement or the satisfaction of any combination of such
requirements or may grant an Option which is not subject to any such
requirements, all as determined by the Committee in its discretion and as set
forth in the related Option Certificate.

(b) Exercise Period. Each Option granted under this Plan shall be exercisable in
whole or in part to the extent vested at such time or times as set forth in the
related Option Certificate, but no Option Certificate shall make an Option
exercisable on or after the earlier of

(1) the date which is the fifth anniversary of the date the Option is granted,
if the Option is an ISO and the Key Employee is a Ten Percent Shareholder on the
date the Option is granted, or

(2) the date which is the tenth anniversary of the date the Option is granted,
if the Option is (a) a Non-ISO or (b) an ISO which is granted to a Key Employee
who is not a Ten Percent Shareholder on the date the Option is granted.

(c) Termination of Status as Key Employee or Director. Subject to § 7.6(a), an
Option Certificate may provide for the exercise of an Option after a Key
Employee’s or a Director’s status as such has terminated for any reason
whatsoever, including death or disability.

§ 8.

STOCK APPRECIATION RIGHTS

8.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to grant Stock Appreciation Rights to Key Employees and to Directors
under this Plan from time to time, and each Stock Appreciation Right grant shall
be evidenced by a Stock Appreciation Right Certificate or, if such Stock
Appreciation Right is granted as part of an Option, shall be evidenced by the
Option Certificate for the related Option. Stock Appreciation Rights may be
granted for any reason the Committee deems appropriate, including as a
substitute for compensation otherwise payable in cash. The Committee shall not
(except in accordance with § 13 and § 14) take any action absent the approval of
the Company’s shareholders (whether through an amendment, a cancellation, making
replacement grants or exchanges or any other means) to directly or indirectly
reduce the SAR Value of any outstanding Stock Appreciation Right or to make a
tender offer for any Stock Appreciation Right if the SAR Value for such Stock
Appreciation Right on the effective date of such tender offer exceeds the then
Fair Market Value of a share of Stock with respect to which the appreciation in
such Stock Appreciation Right is based.

8.2 Terms and Conditions.

(a) Stock Appreciation Right Certificate. If a Stock Appreciation Right is
granted independent of an Option, such Stock Appreciation Right shall be
evidenced by a Stock Appreciation Right Certificate, and such certificate shall
set forth the number of shares of Stock on which the Key Employee’s or
Director’s right to appreciation shall be based and the SAR Value of each share
of Stock. The SAR Value shall be no less than the Fair Market Value of a share
of Stock on the date the Stock Appreciation Right is granted. The Stock
Appreciation Right Certificate shall set forth such other terms and conditions
for the exercise of the Stock Appreciation Right as the Committee deems
appropriate under the circumstances, but no Stock Appreciation Right Certificate
shall make a Stock Appreciation Right exercisable on or after the date which is
the tenth anniversary of the date such Stock Appreciation Right is granted.

(b) Option Certificate. If a Stock Appreciation Right is granted together with
an Option, such Stock Appreciation Right shall be evidenced by the related
Option Certificate, the number of shares of Stock on which the Key Employee’s or
Director’s right to appreciation is based shall be no more than the number of
shares of Stock subject to the related Option, and the SAR Value for each such
share of Stock shall be no less than the Option Price under the related Option.
Each such Option Certificate shall provide that the exercise of the Stock
Appreciation Right with respect to any share of Stock shall cancel the Key
Employee’s or Director’s right to exercise his or her Option with respect to
such share and, conversely, that the exercise of the Option with respect to any
share of Stock shall cancel the Key Employee’s or Director’s right to exercise
his or her Stock Appreciation Right with respect to such share. A Stock
Appreciation Right which is granted as part of an Option shall be exercisable
only while the related Option is exercisable. The Option Certificate shall set
forth such other terms and conditions for the exercise of the Stock Appreciation
Right as the Committee deems appropriate under the circumstances.

(c) Vesting. Subject to the minimum vesting requirements of Section 3.6, the
Committee may condition the right to exercise a Stock Appreciation Right on the
satisfaction of a service requirement or a performance requirement or on the
satisfaction of more than one such requirement or the satisfaction of any
combination of such requirements or may grant a Stock Appreciation Right which
is not subject to any such requirements, all as determined by the Committee in
its discretion and as set forth in the related Stock Appreciation Right
Certificate.

8.3 Exercise. A Stock Appreciation Right shall be exercisable to the extent
vested only when the Fair Market Value of a share of Stock on which the right to
appreciation is based exceeds the SAR Value for such share, and the payment, if
any, due on exercise shall be based on such excess with respect to the number of
shares of Stock to which the exercise relates. A Key Employee or Director upon
the exercise of his or her Stock Appreciation Right shall receive a payment from
the Company in cash or in Stock issued under this Plan, or in a combination of
cash and Stock, and the number of shares of Stock issued shall be based on the
Fair Market Value of a share of Stock on the date the Stock Appreciation Right
is exercised. The Committee acting in its absolute discretion shall have the
right to determine the form and time of any payment under this § 8.3, subject to
the requirements of Section 409A of the Code.

§ 9.

STOCK GRANTS

9.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to make Stock Grants to Key Employees and to Directors, and Stock
Grants may be made for any reason the Committee deems appropriate, including as
a substitute for compensation otherwise payable in cash. A Stock Grant, at the
discretion of the Committee, may be issued in the form of Stock Awards,
Performance Shares, or Performance Units. Subject to the minimum vesting
requirements of Section 3.6, a “Stock Award” may provide for a contractual right
to the issuance of Stock to a Key Employee or Director only after the
satisfaction of specific employment or performance or other terms and conditions
set by the Committee or may provide for the issuance of Stock to a Key Employee
or Director at the time the grant is made, and any Stock issued pursuant to a
Stock Award may be issued subject to the satisfaction of specific employment or
performance or other vesting terms and conditions which, if not satisfied, will
result in the forfeiture of the Stock issued to the Key Employee or Director. A
“Performance Share” will have an initial value equal to the fair market value of
a share of Stock on the date of grant. A “Performance Unit” will have an initial
notional value that is established by the Committee at the time of grant. The
Committee will set performance goals which, depending on the extent to which
they are met during the performance period, and the satisfaction of applicable
service-based vesting conditions (subject to the minimum vesting requirements of
Section 3.6), will determine the number or value of the Performance Shares or
Performance Units that will vest (which number or value may be greater than the
target number of Performance Shares or Performance Units granted to a Key
Employee or Director) and be paid to the such Employee or Director. At the close
of the performance period and at the time specified in the Stock Grant
Certificate, any earned Performance Shares will be paid in Stock unless
otherwise specified in the Stock Grant Certificate, and any earned Performance
Units will be paid in the form of cash, Stock, or a combination, as specified in
the Stock Grant Certificate. Each Stock Grant shall be evidenced by a Stock
Grant Certificate, and each Stock Grant Certificate shall set forth the terms
and conditions, if any, under which Stock will be issued under the Stock Grant
and the terms and conditions, if any, under which the Key Employee’s or
Director’s interest in any Stock which has been so issued will become vested and
non-forfeitable.

9.2 Conditions.

(a) Conditions to Issuance of Stock under a Stock Grant. The Committee acting in
its absolute discretion may make the issuance of Stock pursuant to a Stock Grant
subject to the satisfaction of one, or more than one, employment, performance or
other term or condition which the Committee deems appropriate under the
circumstances for Key Employees or Directors generally or for a Key Employee or
a Director in particular, and the related Stock Grant Certificate shall set
forth each such term or condition and the deadline for satisfying each such term
or condition. Stock issued pursuant to a Stock Grant shall be issued in the name
of a Key Employee or Director under § 9.2(b) only after each such term or
condition, if any, has been timely satisfied, and any Stock which is so issued
shall be held by the Company pending the satisfaction of the related vesting
terms and conditions, if any, under § 9.2(b) for the Stock Grant.

(b) Conditions Vesting with respect to Stock Issued. The Committee acting in its
absolute discretion may make any Stock issued in the name of a Key Employee or
Director pursuant to a Stock Grant subject to the satisfaction of one, or more
than one, objective employment, performance or other vesting term or condition
that the Committee acting in its absolute discretion deems appropriate under the
circumstances for Key Employees or Directors generally or for a Key Employee or
a Director in particular, and the related Stock Grant Certificate shall set
forth each such vesting term or condition, if any, and the deadline, if any, for
satisfying each such vesting term or condition. A Key Employee’s or a Director’s
vested and non-forfeitable interest in the shares of Stock underlying a Stock
Grant shall depend on the extent to which he or she timely satisfies each such
vesting term or condition. If a share of Stock is issued under this § 9.2(b)
before a Key Employee’s or Director’s interest in such share of Stock vested and
is non-forfeitable, the Company shall have the right to condition any such
issuance on the Key Employee or Director first signing an irrevocable stock
power in favor of the Company with respect to the forfeitable shares of Stock
issued to such Key Employee or Director in order for the Company to effect any
forfeiture called for under the related Stock Grant Certificate.

9.3 Dividends, Creditor Status and Voting Rights.

(a) Cash Dividends. If a dividend is paid in cash with respect to a share of
Stock after such share of Stock has been issued under a Stock Grant but before
the first date that a Key Employee’s or a Director’s interest in such share of
Stock becomes completely non-forfeitable, the Company shall delay the payment of
such cash dividend until his or her interest in such share of Stock becomes
completely non-forfeitable and then shall pay such cash dividend (without
interest) directly to such Key Employee or Director before the end of the 45 day
period which starts on the date his or her interest in such share of Stock
becomes completely non-forfeitable. Neither a Key Employee nor a Director shall
have the right to assign his or her claim to the payment of a dividend under
this § 9.3(a), and any Key Employee’s claim or Director’s claim to any such
payment shall be no different than the claim of a general and unsecured creditor
of the Company to a payment related to his or her compensation due from the
Company. Finally, if a Key Employee or Director forfeits his or her interest in
a share of Stock, he or she shall forfeit any right to the payment of any cash
dividend with respect to such share of Stock.

(b) Stock Dividends. If a dividend is paid on a share of Stock in Stock or other
property after such share of Stock has been issued under a Stock Grant but
before the first date that a Key Employee’s or a Director’s interest in such
share of Stock (1) is forfeited completely or (2) becomes completely
non-forfeitable, the Company shall hold such dividend subject to the same
forfeiture conditions under § 9.2(b) as applicable to the related Stock Grant.
Neither a Key Employee nor a Director shall have the right to assign his or her
claim to the payment of a dividend under this § 9.3(b), and any Key Employee’s
claim or Director’s claim to any such payment shall be no different than the
claim of a general and unsecured creditor of the Company to a payment related to
his or her compensation due from the Company. Finally, if a Key Employee or a
Director forfeits his or her interest in a share of Stock, he or she shall
forfeit any right to any dividend described in this § 9.3(b) with respect to
such share of Stock.

(c) Voting. Except as otherwise set forth in a Stock Grant Certificate, a Key
Employee or a Director shall have the right to vote the Stock issued under his
or her Stock Grant during the period which comes after such Stock has been
issued but before the first date that a Key Employee’s or Director’s interest in
such Stock (1) is forfeited completely or (2) becomes completely non-forfeitable
subject to the same rules as applicable to any other person who is issued shares
of Stock on such date.

9.4 Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
subject to a Stock Grant at such time as a Key Employee’s or a Director’s
interest in such Stock becomes vested and non-forfeitable under this Plan, and
the certificate or other evidence of ownership representing such share shall be
transferred to the Key Employee or Director as soon as practicable thereafter.

9.5 Performance Goals for Income Tax Deduction.

(a) General. Stock Grants made to Key Employees on or after the Effective Date
may, where the Committee under the circumstances deems it to be in the Company’s
best interest, be granted subject to a condition related to one, or more than
one, performance goal based on the performance goals described in § 9.5(b).

(b) Performance Goals. A performance goal is described in this § 9.5(b) if such
goal relates to (1) the Company’s return over capital costs or increases in
return over capital costs, (2) the Company’s total earnings or the growth in
such earnings, (3) the Company’s consolidated earnings or the growth in such
earnings, (4) the Company’s earnings per share or the growth in such earnings,
(5) the Company’s net earnings or the growth in such earnings, (6) the Company’s
earnings before interest expense, taxes, depreciation, amortization and other
non-cash items or the growth in such earnings, (7) the Company’s earnings before
interest and taxes or the growth in such earnings, (8) the Company’s
consolidated net income or the growth in such income, (9) the value of the
Company’s stock or the growth in such value, (10) the Company’s stock price or
the growth in such price, (11) the Company’s return on assets or the growth on
such return, (12) the Company’s cash flow or the growth in such cash flow,
(13) the Company’s total shareholder return or the growth in such return,
(14) the Company’s expenses or the reduction of such expenses, (15) the
Company’s sales growth, (16) the Company’s overhead ratios or changes in such
ratios, (17) the Company’s expense-to-sales ratios or the changes in such
ratios, or (18) the Company’s economic value added or changes in such value
added, (19) the Company’s gross margin or the growth in such gross margin, or
(20) the Company’s bad debt expense or the reduction in such bad debt expense.

(c) Alternative Goals. The Committee shall set the performance goal or goals
under this § 9.5, and no goal shall be treated as satisfied under this § 9.5
until the Committee certifies that such goal has been satisfied. A performance
goal may be set in any manner determined by the Committee, including looking to
achievement on an absolute or relative basis in relation to peer groups or
indexes, and the Committee may set more than one goal. No change may be made to
a performance goal after the goal has been set. However, the Committee may
express any goal in terms of alternatives, or a range of alternatives, as the
Committee deems appropriate under the circumstances, such as including or
excluding (1) any acquisitions or dispositions, restructuring, discontinued
operations, extraordinary items and other unusual or non-recurring charges,
(2) any event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management or (3) the effects
of tax or accounting changes.

(d) Changes in Law. The Committee shall administer any Stock Grants granted
prior to November 2, 2017 which qualify as “performance-based compensation”
under § 162(m) of the Code, as amended by the Tax Cuts and Jobs Act (the “Law
Changes”), in accordance with the transition rules applicable to binding
contracts on November 2, 2017, and shall have the sole discretion to revise this
§ 9.5 to conform with such Law Changes and the Committee’s administrative
practices, all without obtaining further shareholder approval.

§ 10.

NON-TRANSFERABILITY

No Option, Stock Appreciation Right or Stock Grant shall (absent the Committee’s
express, written consent) be transferable by a Key Employee or a Director other
than by will or by the laws of descent and distribution, and any Option or Stock
Appreciation Right shall (absent the Committee’s express, written consent) be
exercisable during a Key Employee’s or Director’s lifetime only by the Key
Employee or Director. The person or persons to whom an Option or Stock
Appreciation Right or Stock Grant is transferred by will or by the laws of
descent and distribution (or with the Committee’s express, written consent)
thereafter shall be treated as the Key Employee or Director.

§ 11.

SECURITIES REGISTRATION

As a condition to the receipt of shares of Stock under this Plan, the Key
Employee or Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by the Company, shall deliver to the Company a
written statement satisfactory to the Company to that effect. Furthermore, if so
requested by the Company, the Key Employee or Director shall make a written
representation to the Company that he or she will not sell or offer for sale any
of such Stock unless a registration statement shall be in effect with respect to
such Stock under the 1933 Act and any applicable state securities law or he or
she shall have furnished to the Company an opinion in form and substance
satisfactory to the Company of legal counsel satisfactory to the Company that
such registration is not required. Certificates or other evidence of ownership
representing the Stock transferred upon the exercise of an Option or Stock
Appreciation Right or upon the lapse of the forfeiture conditions, if any, on
any Stock Grant may at the discretion of the Company bear a legend to the effect
that such Stock has not been registered under the 1933 Act or any applicable
state securities law and that such Stock cannot be sold or offered for sale in
the absence of an effective registration statement as to such Stock under the
1933 Act and any applicable state securities law or an opinion in form and
substance satisfactory to the Company of legal counsel satisfactory to the
Company that such registration is not required.

§ 12.

LIFE OF PLAN

No Option or Stock Appreciation Right shall be granted or Stock Grant made under
this Plan on or after the earlier of:



  (1)   the tenth anniversary of the effective date of this Plan (as determined
under § 4), in which event this Plan otherwise thereafter shall continue in
effect until all outstanding Options and Stock Appreciation Rights have been
exercised in full or no longer are exercisable and all Stock issued under any
Stock Grants under this Plan have been forfeited or have become non-forfeitable,
or



  (2)   the date on which all of the Stock reserved under § 3 has (as a result
of the exercise of Options or Stock Appreciation Rights granted under this Plan
or the satisfaction of the vesting terms and conditions, if any, with respect to
Stock Grants) been issued or no longer is available for use under this Plan, in
which event this Plan also shall terminate on such date.

§ 13.

ADJUSTMENT

13.1 Capital Structure. The grant limits described in § 3.5, the number, kind or
class (or any combination thereof) of shares of Stock subject to outstanding
Options and Stock Appreciation Rights granted under this Plan and the Option
Price of such Options and the SAR Value of such Stock Appreciation Rights as
well as the number, kind or class (or any combination thereof) of shares of
Stock subject to outstanding Stock Grants made under this Plan shall be adjusted
by the Committee in a reasonable and equitable manner to preserve immediately
after

(a) any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
cash or stock dividends, rights offerings or stock splits, or

(b) any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company

the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right and Stock Grant immediately before such restructuring or
recapitalization or other transaction.

13.2 Shares Reserved. If any adjustment is made with respect to any outstanding
Option, Stock Appreciation Right or Stock Grant under § 13.1, then the Committee
shall adjust the number, kind or class (or any combination thereof) of shares of
Stock reserved under § 3.1. The Committee shall have the discretion to limit
such adjustment to account only for the number, kind and class of shares of
Stock subject to each such Option, Stock Appreciation Right and Stock Grant as
adjusted under § 13.1 or to further adjust such number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3.1 to account for a
reduction in the total number of shares of Stock then reserved under § 3.1 which
would result from the events described in § 13.1(a) and § 13.1(b) if no action
was taken by the Committee under this § 13.2. The Committee may make any
adjustment provided for in this § 13.2 without seeking the approval of the
Company’s shareholders for such adjustment unless the Committee acting on the
advice of counsel determined that such approval is required under applicable law
or the rules of the stock exchange on which shares of Stock are traded.

13.3 Transactions Described in § 424 of the Code. If there is a corporate
transaction described in § 424(a) of the Code which does not constitute a Change
in Control of the Company, the Committee as part of any such transaction shall
have right to make Stock Grants and Option and Stock Appreciation Right grants
(without regard to any limitations set forth under § 3.5 of this Plan) to effect
the assumption of, or the substitution for, outstanding stock grants and option
and stock appreciation right grants previously made by any other corporation to
the extent that such corporate transaction calls for such substitution or
assumption of such outstanding stock grants and stock option and stock
appreciation right grants. Furthermore, if the Committee makes any such grants
as part of any such transaction, the Committee shall have the right to increase
the number of shares of Stock available for issuance under § 3.1 by the number
of shares of Stock subject to such grants without seeking the approval of the
Company’s shareholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded.

13.4 Fractional Shares. If any adjustment under this § 13 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options, Stock Appreciation Right grants and Stock
Grants shall be the next lower number of shares of Stock, rounding all fractions
downward. An adjustment made under this § 13 by the Committee shall be
conclusive and binding on all affected persons.

§ 14.

CHANGE IN CONTROL

14.1 No Continuation or Assumption of Plan or Grants/Terms of Certificate.

(a) Application. This § 14.1 applies only if (i) there is a Change in Control
and all of the outstanding Options, Stock Appreciation Rights and Stock Grants
granted under this Plan are not continued in full force and effect or there is
no assumption or substitution of the Options, Stock Appreciation Rights and
Stock Grants (with their terms and conditions unchanged) granted under this Plan
in connection with such Change in Control, or (ii) solely with respect to an
Option, Stock Appreciation Rights or Stock Grant that was granted prior to the
Effective Date of the A&R Plan, the terms of an Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate expressly provide that
this § 14.1 applies to the grant made under such certificate even if there is
such a continuation, assumption, or substitution of such grant or this Plan.

(b) Full Vesting. Under this § 14.1, if there is a Change in Control of the
Company, then the Board shall have the right to deem at the time of such Change
in Control any and all terms and conditions to the exercise of all outstanding
Options and Stock Appreciation Rights on such date and any and all outstanding
issuance and vesting conditions under any Stock Grants on such date to be 100%
satisfied as of such date, and the Board shall have the right (to the extent
expressly required as part of such transaction) to cancel such Options, Stock
Appreciation Rights and Stock Grants after providing each Key Employee and
Director a reasonable period to exercise his or her Options and Stock
Appreciation Rights and to take such other action as necessary or appropriate to
receive the Stock subject to any Stock Grants.

14.2 Continuation or Assumption of Plan or Grants. This § 14.2 applies to an
Option Certificate, Stock Appreciation Right Certificate or Stock Grant
Certificate if a Change in Control is not covered by § 14.1(a)(i) and such
Certificate is not described in § 14.1(a)(ii). If this § 14.2 applies and if
(a) a Key Employee’s employment with the Company, any Subsidiary of the Company,
any Parent of the Company, or any Affiliate of the Company is terminated at the
Company’s initiative for reasons other than Cause or is terminated at the Key
Employee’s initiative for Good Reason within the Protection Period or (b) a
Director’s service on the Board terminates for any reason within the two-year
period starting on the date of such Change in Control, then any conditions to
the exercise of such Key Employee’s or Director’s outstanding Options and Stock
Appreciation Rights and any then outstanding issuance and forfeiture conditions
on such Key Employee’s or Director’s Stock Grant automatically shall expire and
shall have no further force or effect on or after the date his or her employment
or service so terminates.

§ 15.

AMENDMENT OR TERMINATION

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 14 on or after the date of any Change in Control which might adversely
affect any rights which otherwise would vest on the date of such Change in
Control. The Board also may suspend granting Options or Stock Appreciation
Rights or making Stock Grants under this Plan at any time and may terminate this
Plan at any time; provided, however, the Board shall not have the right in
connection with any such suspension or termination to unilaterally to modify,
amend or cancel any Option or Stock Appreciation Right granted or Stock Grant
unless (1) the Key Employee or Director consents in writing to such
modification, amendment or cancellation or (2) there is a dissolution or
liquidation of the Company or a transaction described in § 14.

§ 16.

MISCELLANEOUS

16.1 Shareholder Rights. A Key Employee or Director shall not have any rights to
dividends or other rights of a stockholder as a result of the grant of an Option
or a Stock Appreciation Right pending the actual delivery of the Stock subject
to such Option or Stock Appreciation Right to such Key Employee or Director. A
Key Employee’s or a Director’s rights as a shareholder in the shares of Stock
which remain subject to forfeiture under § 9.2(b) shall be set forth in the
related Stock Grant Certificate.

16.2 No Contract of Employment. The grant of an Option or a Stock Appreciation
Right or a Stock Grant to a Key Employee or Director under this Plan shall not
constitute a contract of employment or a right to continue to serve on the Board
and shall not confer on a Key Employee or Director any rights upon his or her
termination of employment or service in addition to those rights, if any,
expressly set forth in this Plan or the related Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate.

16.3 Tax Withholding. Each Option, Stock Appreciation Right and Stock Grant
shall be made subject to the condition that the Key Employee or Director
consents to whatever action the Committee directs to satisfy the federal and
state tax withholding requirements, if any, which the Company determines are
applicable to the exercise of such Option or Stock Appreciation Right or to the
satisfaction of any vesting conditions with respect to Stock subject to a Stock
Grant issued in the name of the Key Employee or Director. No tax withholding
shall be effected under this Plan which exceeds the federal and state tax
withholding requirements.

16.4 Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated. This Plan shall be construed under the laws of
the State of Delaware. Each term set forth in § 2 shall, unless otherwise
stated, have the meaning set forth opposite such term for purposes of this Plan
and, for purposes of such definitions, the singular shall include the plural and
the plural shall include the singular. Finally, if there is any conflict between
the terms of this Plan and the terms of any Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate, the terms of this
Plan shall control.

16.5 Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that a Key Employee or a
Director (as a condition to the exercise of an Option or a Stock Appreciation
Right or the issuance of Stock subject to a Stock Grant) enter into any
agreement or make such representations prepared by the Company, including
(without limitation) any agreement which restricts the transfer of Stock
acquired pursuant to the exercise of an Option or a Stock Appreciation Right or
Stock issued pursuant to a Stock Grant or provides for the repurchase of such
Stock by the Company.

16.6 Rule 16b-3. The Committee shall have the right to amend any Option or Stock
Appreciation Right or Stock Grant to withhold or otherwise restrict the transfer
of any Stock or cash under this Plan to a Key Employee or Director as the
Committee deems appropriate in order to satisfy any condition or requirement
under Rule 16b-3 to the extent Rule 16 of the 1934 Act might be applicable to
such grant or transfer.

16.7 Coordination with Employment Agreements and Other Agreements. If the
Company enters into an employment agreement or other agreement with a Key
Employee or Director which expressly provides for the acceleration in vesting of
an outstanding Option, Stock Appreciation Right or Stock Grant or for the
extension of the deadline to exercise any rights under an outstanding Option,
Stock Appreciation Right or Stock Grant, any such acceleration or extension
shall be deemed effected pursuant to, and in accordance with, the terms of such
outstanding Option, Stock Appreciation Right or Stock Grant and this Plan;
provided that any such employment agreement or other agreement with a Key
Employee or Director which expressly provides for the acceleration in vesting
inconsistent with the requirements of § 3.6 shall not apply with respect to any
Option, Stock Appreciation Right or Stock Grant granted on or after the
Effective Date of this Plan.

16.8 Section 409A. It is the intention of the Company that no award shall be
deferred compensation subject to Section 409A of the Code unless and to the
extent that the Committee specifically determines otherwise, and the Plan and
the terms and conditions of all awards shall be interpreted and administered
accordingly. The terms and conditions governing any awards that the Committee
determines will be subject to Section 409A of the Code shall be set forth in the
applicable award agreement and shall be intended to comply in all respects with
Section 409A of the Code, and the Plan and the terms and conditions of such
awards shall be interpreted and administered accordingly. The Committee shall
not extend the period to exercise an Option or Stock Appreciation Right to the
extent that such extension would cause such Option or Stock Appreciation Right
to become subject to Section 409A of the Code. Unless the Committee provides
otherwise in a Stock Grant Certificate, each Performance Share or Performance
Unit shall be paid in full no later than the fifteenth day of the third month
after the end of the first calendar year in which such Performance Share or
Performance Unit is no longer subject to a “substantial risk of forfeiture”
within the meaning of Section 409A of the Code. If the Committee provides in a
Stock Grant Certificate that a Performance Share or Performance Unit is intended
to be subject to Section 409A of the Code, the Stock Grant Certificate shall
include terms that comply in all respects with Section 409A of the Code.
Notwithstanding any other provision of the Plan or an award agreement to the
contrary, no event or condition shall constitute a Change in Control with
respect to an award to the extent that, if it were, a 20% additional income tax
would be imposed under Section 409A of the Code on the holder of such award;
provided that, in such a case, the event or condition shall continue to
constitute a Change in Control to the maximum extent possible (for example, if
applicable, in respect of vesting without an acceleration of payment of such an
award) without causing the imposition of such 20% tax.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.

      FleetCor Technologies, Inc.

By:
  /s/ Eric R. Dey, Chief Financial Officer
 
   
Date:
  February 7, 2018
 
   

